Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 09, 2016

The Court of Appeals hereby passes the following order:

A16A0570. BERGMANN v. CACH, LLC.

      John Bergmann filed a direct appeal from the trial court’s order granting a
motion to strike his counterclaim. However, we lack jurisdiction because the order
at issue is interlocutory in nature. See Pinyan v. Hamby, 176 Ga. App. 411, 411 (336
SE2d 331) (1985) (order granting motion to dismiss counterclaim                     was an
interlocutory ruling). “A party seeking appellate review from an interlocutory order
must follow the interlocutory application procedure set forth in OCGA § 5-6-34 (b),
which includes obtaining a certificate of immediate review from the trial court.”
(Citation omitted.) Pace Constr. Corp. v. Northpark Assocs., 215 Ga. App. 438, 439
(450 SE2d 828) (1994). Bergmann’s failure to follow the interlocutory appeal
procedure deprives us of jurisdiction over this appeal, which is therefore
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           05/09/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.